OPINION
{¶ 1} Defendant-appellant Elijah D. Griffin appeals from his conviction of Involuntary Manslaughter with an accompanying specification, Improperly Discharging a Firearm into a [D1] Habitation with an accompanying specification, and Having a Weapon Under Disability. Griffin pled guilty to the above charges on August 8, 2005. At the Sentencing Hearing held On August 26, 2005, Griffin moved to withdraw his Guilty Pleas. The Court denied the motion and proceeded to sentence Griffin to a twenty year prison sentence with no possibility of judicial release per the plea agreement.
 {¶ 2} Griffin's appellate counsel has filed a brief pursuant toAnders v. California ( 1967), 386 U.S. 738, 87 S. Ct. 1396,18 L. Ed. 2d 493, indicating that there are no meritorious issues to be presented on appeal. By entry filed December 7, 2005, we advised Griffin that his appellate counsel had filed an Anders brief and allowed him sixty days within which to file his own pro se brief. Griffin has not filed his own pro se brief.
 {¶ 3} Pursuant to Anders, supra, we have independently reviewed the record, and found that the trial court thoroughly complied with the requirements of Crim. R. 11(C) in accepting Griffin's guilty pleas. Griffin failed to articulate a legitimate basis upon which to withdraw his plea and the trial judge was not required to conduct a hearing on his motion. Unlike many Defendants, Griffin knew his exact sentence prior to disposition.
 {¶ 4} It is evident from the record that Griffin's plea was made voluntarily and with an understanding of the nature of the charges. He was informed of the maximum penalty which could be imposed, the details of the plea agreement and all the rights which he waived as a result of his pleas.
 {¶ 5} We agree with Griffin's appellate counsel that no meritorious issues are present in this appeal.
Judgment affirmed.
GRADY, P.J. and FAIN, J., concur.